UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 16, 2016 OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. OmniComm Systems, Inc. (the “Company”, “we”, or “our”) held its Annual Meeting of Stockholders in Fort Lauderdale, Florida on June 16, 2016. Stockholders voted on the following four proposals, which are described in detail in the Company’s proxy statement dated April 29, 2016: 1. To elect five Directors to the Board of Directors to serve for terms expiring immediately following the Company’s annual stockholder’s meeting in 2017 and until their respective successors are duly elected and qualified. 2. To ratify the appointment of Liggett & Webb P.A., as our independent registered public accounting firm for the fiscal year ending December 31, 2016. 3. To approve the adoption of the OmniComm Systems, Inc. 2016 Equity Incentive Plan. 4. To approve the amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of common stock from 250 million to 500 million shares. With a majority of the outstanding shares voting either by proxy or in person, our stockholders approved all four proposals, with voting as follows: Proposal 1: Election of Directors For Withheld Randall G. Smith Cornelis F. Wit Robert C. Schweitzer Dr. Adam F. Cohen Dr. Gary A. Shangold Proposal 2: To ratify the appointment of Liggett & Webb P.A., as our independent registered public accounting firm for the fiscal year ending December 31, 2016. For Against Abstain Proposal 3: To approve the adoption of the OmniComm Systems, Inc. 2016 Equity Incentive Plan. For Against Abstain Proposal 4: To approve the amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of common stock from 250 million to 500 million shares. Class of Security For Against Abstain All voting securities Common shares, voting as a separate class SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: June 21, 2016 By: /s/Thomas E. Vickers Thomas E. Vickers Chief Accounting and Financial Officer
